TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00423-CV


                                In re Javier Omar Elizondo, Sr.


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                                            ORDER


PER CURIAM

               Relator Javier Omar Elizondo, Sr., has filed a petition for writ of mandamus and

a motion for emergency stay. See Tex. R. App. P. 52.1, .10(a). We grant the motion and

temporarily stay all proceedings in the trial court pending further order of this Court. See id.

R. 52.10(b). Further, the Court orders the real party in interest to file a response to the petition

for writ of mandamus on or before September 15, 2020.

               It is ordered on August 25, 2020.



Before Chief Justice Rose, Justices Baker and Kelly